PER CURIAM.
In this case the Department of Health and Rehabilitative Services, during the course of a dependency proceeding, entered into an agreement with the mother to pay for a psychological evaluation, provided the evaluation was performed by one of four departmentally approved psychologists. Over the objection of HRS, the trial court, without hearing, authorized the evaluation to be performed by Mr. Denton Kurtz, who held a master’s degree in education and who was not included in the agreement. Since the basis for HRS’s obligation to pay was that the psychologist be selected from a list of four approved psychologists, the order requiring HRS to pay the counseling fee of Mr. Denton Kurtz is
REVERSED.
SHARP, C.J., and COBB and COWART, JJ., concur.